Case 6:20-cv-00660-JDK Document 35 Filed 01/01/21 Page 1 of 3 PageID #: 966




             IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF TEXAS
                            TYLER DIVISION


Louie Gohmert, Tyler Bowyer,
Nancy Cottle, Jake Hoffman,
Anthony Kern, James R. Lamon,
James Moorhead, Robert Montgomery,
Loraine Pellegrino, Greg Safsten,
Kelli Ward and Michael Ward
Plaintiffs


v.                                      Civil Action No. 6:20-cv-00660
                                        (Election Matter)


The Honorable Michael R. Pence, Vice
President of the United States,
in his official capacity,
Defendant




                                                                              1
Case 6:20-cv-00660-JDK Document 35 Filed 01/01/21 Page 2 of 3 PageID #: 967




    Notice to the Court and Parties in Interest that Defendant
Takes No Position on Timothy P. Dowling’s Motion to Intervene


      The Court and parties in interest are hereby advised that counsel for

Defendant has today advised Timothy P. Dowling in writing that Defendant takes

“no position on your [Dowling’s] motion to intervene.” Dowling’s motion to

intervene is Document No. 19.

                                                    /s/ Timothy P. Dowling

                                                   Pro se
                                                   Texas State Bar No. 06083900
                                                   8017 Villefranche Dr.
                                                   Corpus Christi, TX 78414
                                                   (361) 960-3135
                                                   Relampago@aol.com


                        Certificate of service
       The undersigned hereby certifies that counsel who have made an appearance
in this case were served on January 1, 2021 after this pleading was filed via the
Court’ ECF filing system.




                                                   /s/ Timothy P. Dowling



                                                                                  2
Case 6:20-cv-00660-JDK Document 35 Filed 01/01/21 Page 3 of 3 PageID #: 968




                                                                              3
